IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-14-00046-CV

BIG CREEK CONSTRUCTION, LTD,
AND COWBELL TRAFFIC SERVICE, INC.,
                                                             Appellants
v.

KAY AND TERRY KAMP,
                                                             Appellees



                            From the 87th District Court
                              Freestone County, Texas
                              Trial Court No. 11-035-B


                          MEMORANDUM OPINION


       In this premises-liability case stemming from a car accident, appellant, Big Creek

Construction, Ltd., challenges the trial court’s judgment entered in favor of appellees,

Kay and Terry Kamp. However, on June 16, 2015, appellant filed a motion to dismiss this

appeal, stating that “the parties recently completed a settlement of their dispute, and Big

Creek no longer wishes to prosecute this appeal.” See TEX. R. APP. P. 42.1(a)(1). Dismissal

of this appeal will not prevent the parties from seeking relief to which they would
otherwise be entitled. Accordingly, we grant appellant’s motion. This appeal is hereby

dismissed, and we order that the parties bear their own appellate costs.




                                                AL SCOGGINS
                                                Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed July 2, 2015
[CV06]




Big Creek Construction, LTD v. Kamp                                              Page 2